Citation Nr: 1756801	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-16 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for bilateral foot fungus rated as noncompensable.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should take the electronic record into consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a compensable disability rating for the fungal infection of his feet.  See VA 21-0820 Report of General Information.  

The Veteran received a VA examination in March 2011.  The examiner reported that the Veteran's fungal infection of the feet is less than 5 percent of the total body area, and 5 percent of the exposed area affected.  However, the examiner did not report on any functional impact or flare-ups.

Following the examination, the Veteran submitted correspondence stating that his right foot suffers outbreaks that affect more than 5 percent of his body.  See November 2011 Statement in Support of Claim.  Additionally, he reported periods when his skin disability would be worse on both feet; however, the Veteran did not elaborate on the when these periods occurred.  Id.  

In this regard, the Veteran was afforded another VA examination in October 2014.  The examiner again reported that the Veteran's fungal infection of the feet is less than 5 percent of the total body area, and 5 percent of the exposed area affected.  The examiner reported that the Veteran's fungal infection of the feet does not impact his ability to work.  However, the examiner did not comment on the Veteran's reported flare-ups.

At the July 2017 hearing, the Veteran again stated that he currently experiences flare-ups of the fungus on his feet, particularly when at the gym or in the sun.

Considering the Veteran's assertions in conjunction with the time period since the previous VA examination, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); VAOPGCPREC 11-95 (1995).  

Furthermore, a review of the Veteran's Foot Clinic records discloses that he was treating the fungus with Spectazole, Lac-Hydrine, and Betadine as recently as April 2017.  See April 2017 Foot Clinic treatment note.  The examiner must opine on whether the Veteran's current prescriptions constitute a corticosteroid, immunosuppressive drug, or other form of systemic therapy and whether they are required treatment.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of the fungal infection of his feet.  If possible, schedule the examination during a period when his fungal infection flares up.  After reviewing the complete record and conducting an examination, the examiner must:

Specify all symptoms and functional impairment associated with the fungal infection of the feet.  Specifically, the examiner must render specific clinical findings as to the percentage of the total area of the body affected by the service-connected disability, as well as the exposed areas affected.  

The examiner must also express an opinion concerning whether there would be additional functional impairment during flare-ups.

Identify whether any of the Veteran's prescriptions, Spectazole, Lac-Hydrine, and Betadine, documented in his private treatment records are corticosteroids, immunosuppressive drugs, or other form of systemic therapy.  The examiner must also identify the total duration of such required treatment during the relevant time period.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




